[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                         February 7, 2006
                                     No. 05-12569
                                                                        THOMAS K. KAHN
                               ________________________                     CLERK

                            D. C. Docket No. 04-00057-CR-BE

UNITED STATES OF AMERICA,


                                                                          Plaintiff-Appellant,

                                            versus

CHARLES RICHARD VAWTER, JR.,

                                                                         Defendant-Appellee.


                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                     (February 7, 2006)

Before BLACK, HULL and FARRIS *, Circuit Judges.

PER CURIAM:


       *
        Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
      The government appeals Defendant Charles Richard Vawter, Jr.’s six-month

sentence for bank fraud, in violation of 18 U.S.C. § 1344(1). After review and oral

argument, we affirm.

                                 I. BACKGROUND

      Between March 1, 2001, and July 2001, Vawter engaged in a check-kiting

scheme in which he would continually deposit checks with insufficient funds in

one of three banks. In fact, in one of his accounts, Vawter was overdrawn in the

amount of $1,710,101.06.

      Although at least three banks were involved in Vawter’s check-kiting

scheme, only one bank suffered a pecuniary loss as a result. Vawter repaid that

bank in full prior to the indictment.

      After Vawter pled guilty, the PSI recommended an adjusted offense level of

17 and a criminal history category I. This resulted in an advisory guidelines range

of 24-30 months.

      At sentencing, the district court noted that “while not bound to apply the

guidelines, [it] has consulted them and has taken them into account . . . .” The

district court then adopted the factual statements in the PSI and concluded that the

advisory guidelines range was 24-30 months.

      After giving the defendant an opportunity for allocation, the district court



                                          2
imposed a six-month sentence. In imposing the six-month sentence, the district

court stated: “I have taken into account what I think to be the critical factor in this

case. And that is the amount of potential loss versus the amount of actual loss.”

The district court then noted: “the mere fact that [the defendant was] able to restore

funds to the bank [did] not minimize the wrongfulness of the conduct in which [the

defendant] engaged. It is, however, something that I am compelled to take into

consideration.”

       Significantly, the district court also considered all the relevant sentencing

factors and found that a six-month sentence was reasonable given the advisory

guideline range, the nature and circumstances of the offense, the history and

characteristics of the defendant, the need for the sentence imposed to reflect the

seriousness of the offense to promote respect for the law and provide just

punishment, and the need to avoid unwarranted sentence disparities. Specifically,

the district court stated:

       Having considered the guideline computations and having taken them
       under advisement, the court finds that the sentence is reasonable when
       considering the following sentencing factors, specifically as outlined
       by statute:
              First, the nature and circumstances of the offense, particularly
       there, as I discussed previously, the seriousness of the offense based
       upon the potential loss versus the actual loss that was incurred by the
       bank in this case;
              Also, the court has considered the history and characteristics of
       the defendant, particularly the defendant’s prior exemplary record.

                                            3
              The court has considered the need for the sentence imposed to
       reflect the seriousness of the offense to promote respect for the law
       and to provide just punishment for the offense.
              The court has also considered the need to avoid unwarranted
       sentence disparities on defendants with similar records who have been
       found guilty of similar conduct.

                                       II. DISCUSSION

       On appeal, the government asserts that Vawter’s six-month sentence is

unreasonable.1 For the following reasons, we reject this argument.

       Even though the Sentencing Guidelines are advisory after United States v.

Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), the district court must properly

calculate the applicable guidelines range. United States v. Crawford, 407 F.3d

1174, 1178 (11th Cir. 2005). “After it has made this calculation, the district court

may impose a more severe or more lenient sentence as long as the sentence is

reasonable.” United States v. Williams, – F.3d –, 2006 WL 68559, at *3 (11th Cir.

Jan. 13, 2006) (quotation marks and citation omitted).

       “Before deciding whether a sentence is reasonable, we first determine

whether the district court correctly interpreted and applied the Guidelines to

calculate the appropriate advisory Guidelines range.” Id. (citations omitted). In

       1
         The government also asserts that it is unclear whether Vawter’s six-month sentence
resulted from the district court departing under the guidelines or merely applying the guidelines
in an advisory manner. However, after reviewing the record, it is clear that the district court was
applying the guidelines in an advisory manner. In fact, the government concedes that the record
“strongly supports” this conclusion. Consequently, we do not discuss the government’s
argument that the district court impermissibly departed under the guidelines.

                                                 4
this case, the government does not assert that the district court made any error in

either calculating the defendant’s adjusted base offense level or his criminal

history. Thus, we conclude that the district court properly calculated Vawter’s

advisory guidelines range as 24-30 months.

       Having determined that the district court properly calculated Vawter’s

advisory guidelines range, the only issue before this Court is whether Vawter’s six-

month sentence is unreasonable. We review a defendant’s ultimate sentence, in its

entirety, for unreasonableness in light of the factors in § 3553(a). See United

States v. Winingear, 422 F.3d 1241, 1245-46 (11 th Cir. 2005).2

       We reject the government’s argument that the “lone reason” the district court

sentenced Vawter to six months was the fact that he reimbursed the bank for its

pecuniary loss. As outlined above, this was one, but not the sole, reason for

Vawter’s six-month sentence. As this Court stated in Williams, the district court

“weighed the factors in § 3553 and took into account [the defendant]’s individual

history and nature of the charge against him when it determined to sentence him to

a lower term.” Williams, – F.3d at –, 2006 WL 68559, at *4 ; see United States v.



       2
         “The factors in § 3553(a) include: (1) the nature and circumstances of the offense; (2)
the history and characteristics of the defendant; (3) the need for the sentence imposed to reflect
the seriousness of the offense, to promote respect for the law, and to provide just punishment; (4)
the need to protect the public; and (5) the Guidelines range.” United States v. Scott, 426 F.3d
1324, 1328-29 (11th Cir. 2005) (citing 18 U.S.C. § 3553(a)).

                                                 5
Sweeting, – F.3d –, 2006 WL 177411, at *2 (11th Cir. Jan. 26, 2006).

      In this case, the district court considered each of the § 3553(a) factors under

a properly-calculated advisory guidelines range. Although this Court may not have

sentenced the defendant to six months, we cannot say that such a sentence by the

district court is unreasonable.

      AFFIRMED.




                                          6